Judgment modified as shown by journal entry by agreement of counsel.
This cause coming on to be heard on the record and pleadings and by agreement of counsel, the *624findings and judgment of the circuit court, of Jefferson county, Ohio, rendered at its December term, 1911, is affirmed, except conclusions of law numbered, “Fourth,” “Fifth,” and “Sixth,” which are hereby modified as follows:
Fifth: Said property, reál and personal, of plaintiff in error, W. B. Ralston, is subject to an extra tax, only, for the construction of the Bloomfield and Fairplay free turnpike road.
Sixth: Said property, real and personal, of plaintiffs in error, William Miller, Nora Miller, Maggie Owens and the heirs of Susanna M. Miller, deceased, and Samuel Miller, deceased, D. M. Hervey, Isaac Hicks, S. N. Bell, Carrie Bell and W. W. Hicks, is subject to an extra tax, only, for the construction of the Bloomfield and Western free turnpike road, as shown by “Exhibit A,” except one-third (1-3) of the taxable valuation of the real and personal property of William Miller, Nora Miller, Maggie Owens and the heirs of Susanna M. Miller, deceased, and Samuel Miller, deceased, which said one-third (1-3) taxable valuation, shall be subject to an extra tax, only, for the construction of the Unionport and Smithfield free turnpike road. Plaintiffs in error and defendants in error to pay, each one-half (1-2) of the costs of this action.
And it is hereby ordered that a mandate' be sent to the court of appeals Jefferson county, Ohio, to carry this judgment as modified, into execution.